Proceeding pursuant to CPLR article 78 to review a determination of the New York State Office of Children and Family Services dated July 19, 2012, which, after a hearing, denied the petitioner’s application to amend and seal an indicated report maintained by the New York State Central Register of Child Abuse and Maltreatment.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
At an administrative expungement hearing to determine whether a report of child abuse or maltreatment is substantiated, the allegations in the report must be established by a preponderance of the evidence (see Matter of Lee TT. v Dowling, 87 NY2d 699, 703 [1996]; Matter of Blythe v Carrion, 63 AD3d 1059 [2009]). Our review of the determination of the New York State Office of Children and Family Services that the petitioner maltreated the subject children is limited to whether the determination was supported by substantial evidence (see Matter of Washington v State of N.Y. Off. of Children & Family Servs., 78 AD3d 1066, 1067 [2010]; Matter of Blythe v Carrion, 63 AD3d at 1060). Contrary to the petitioner’s contention, the determination that she maltreated the subject children as alleged in the subject report is supported by substantial evidence (see Matter of Frimpong-Badu v Carrion, 85 AD3d 787, 788 [2011]; Matter of Blythe v Carrion, 63 AD3d at 1060).
The petitioner’s remaining contentions are either without merit or not properly before this Court.
Eng, RJ., Austin, Hinds-Radix and LaSalle, JJ., concur.